******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
        ROBERT ROUSSEAU v. STATEWIDE
         GRIEVANCE COMMITTEE ET AL.
                 (AC 37728)
                  Gruendel, Alvord and West, Js.*
     Argued October 22, 2015—officially released March 15, 2016

   (Appeal from Superior Court, judicial district of
                 Hartford, Elgo, J.)
  Robert Rousseau, self-represented, the appellant
(plaintiff).
  Elizabeth M. Rowe, assistant bar counsel, for the
appellee (named defendant).
  Michael K. Skold, assistant attorney general, with
whom, on the brief, was George Jepsen, attorney gen-
eral, for the appellee (defendant Grievance Panel for
the New Britain Judicial District and Judicial District
of Hartford for Geographical Area Twelve and the
Towns of Avon, Bloomfield, Canton, Farmington and
West Hartford).
                          Opinion

   PER CURIAM. The plaintiff, Robert Rousseau,
appeals from the judgment of the Superior Court dis-
missing his action1 for lack of standing. The dispositive
issue is whether the plaintiff had standing to pursue
that action. We conclude that he did not,2 and, therefore,
we affirm the judgment of the Superior Court.
    The plaintiff was involved in multiple civil proceed-
ings with his former wife, who was represented in such
proceedings by Attorney Richard P. Weinstein. On
December 12, 2013, the plaintiff filed a grievance com-
plaint with the defendant Statewide Grievance Commit-
tee3 (committee) concerning the conduct of Weinstein
in his role as an attorney during his representation
of the plaintiff’s former wife. Weinstein answered the
grievance complaint asserting that the grievance should
be dismissed, to which answer the plaintiff filed a reply.
On March 29, 2014, the defendant local grievance panel4
(panel) dismissed the complaint after it determined that
no investigative hearing at the grievance panel level
was necessary. The decision stated in relevant part,
‘‘[t]he panel in this matter does not conclude [that
Weinstein] abused the legal process or knowingly mis-
represented facts known to be untrue. . . . Based on
this determination, the panel has dismissed the com-
plaint. This dismissal constitutes a final decision and
there shall be no review of the matter by the Statewide
Grievance Committee.’’ Nevertheless, the plaintiff
requested further review of that decision by the commit-
tee. In a letter dated June 6, 2014, the committee
explained to the plaintiff that pursuant to Practice Book
§ 2-32 (i) (2) it had no authority to review the dismissal
of a grievance complaint by the panel.
   On August 12, 2014, the plaintiff filed a writ of error,
a writ of mandamus, and an injunction action. Through
the writ of error, the plaintiff sought an order requiring
the committee to conduct a formal hearing; all other
demands for relief were addressed to the panel. Both
defendants subsequently filed motions to dismiss the
matter based on a lack of standing. The court subse-
quently granted the motions to dismiss. In its memoran-
dum of decision the court stated, ‘‘[i]n support of their
motion[s] to dismiss, the defendants cite to Lewis v.
Slack, 110 Conn. App. 641, 955 A.2d 620, cert. denied,
289 Conn. 953, 961 A.2d 417 (2008). With facts almost
precisely like the case at bar, the plaintiff sought relief
from the Superior Court due to the grievance panel’s
failure to find probable cause of misconduct in its
review of the plaintiff’s grievance complaint against an
attorney. The court in Lewis v. Slack [supra, 641] held
that because Practice Book § 2-32 (i) (2) provides no
right of review for dismissals, the plaintiff in that case
lacked standing to bring his action and dismissed the
complaint for lack of subject matter jurisdiction.
Because this court is bound by the authority of Lewis
v. Slack, [supra, 641] this court grants the motions to
dismiss.’’ It is from that judgment that the plaintiff
now appeals.
  On appeal, the plaintiff claims that the court improp-
erly dismissed his action and argues that he had stand-
ing to pursue an action challenging the decision of the
panel. The defendants claim that the court did not err
in dismissing the action pursuant to Lewis v. Slack,
supra, 110 Conn. App. 643–44, and argue that Lewis is
dispositive of the plaintiff’s claim on appeal. We agree.
   ‘‘[A] party must have standing to assert a claim in
order for the court to have subject matter jurisdiction
over the claim. . . . Standing is the legal right to set
judicial machinery in motion. One cannot rightfully
invoke the jurisdiction of the court unless he has, in
an individual or representative capacity, some real
interest in the cause of action, or a legal or equitable
right, title or interest in the subject matter of the contro-
versy. . . . [Our Supreme Court] has often stated that
the question of subject matter jurisdiction, because it
addresses the basic competency of the court, can be
raised by any of the parties, or by the court sua sponte,
at any time. . . . [T]he court has a duty to dismiss,
even on its own initiative, any appeal that it lacks juris-
diction to hear. . . . Moreover, [t]he parties cannot
confer subject matter jurisdiction on the court, either
by waiver or by consent. . . . Standing . . . is not a
technical rule intended to keep aggrieved parties out
of court; nor is it a test of substantive rights. Rather it
is a practical concept designed to ensure that courts
and parties are not vexed by suits brought to vindicate
nonjusticiable interests and that judicial decisions
which may affect the rights of others are forged in
hot controversy, with each view fairly and vigorously
represented. . . . Where a party is found to lack stand-
ing, the court is consequently without subject matter
jurisdiction to determine the cause. . . . Our review
of the question of the plaintiff’s standing is plenary. . . .
  ‘‘To be entitled to invoke the judicial process, a party
must have suffered an aggrievement. . . . Two broad
yet distinct categories of aggrievement exist, classical
and statutory. . . . Classical aggrievement requires a
two part showing. First, a party must demonstrate a
specific, personal and legal interest in the subject mat-
ter of the [controversy], as opposed to a general interest
that all members of the community share. . . . Second,
the party must also show that the [alleged conduct] has
specially and injuriously affected that specific personal
or legal interest. . . . Statutory aggrievement . . .
exists by legislative fiat, not by judicial analysis of the
particular facts of the case. In other words, in cases
of statutory aggrievement, particular legislation grants
standing to those who claim injury to an interest pro-
tected by that legislation.’’ (Citations omitted; internal
quotation marks omitted.) Id. We address each type of
aggrievement in turn.
    The plaintiff has not presented any statutory basis
in support of his claim of aggrievement. Furthermore,
‘‘[t]he General Statutes do not provide for appellate
review of a decision of the committee. [Additionally],
our Supreme Court has rejected attempts to appeal from
a decision of the committee pursuant to the Uniform
Administrative Procedure Act, General Statutes § 4-166
et seq., concluding that subject matter jurisdiction is
lacking thereunder.’’ Lewis v. Slack, supra, 110 Conn.
App. 644–45. Although ‘‘our rules of practice expressly
permit appellate review of the committee’s decision in
certain circumstances’’; id., 645; there is no ‘‘section of
the rules of practice [which] permits an appeal by a
complainant of the dismissal of a grievance complaint.’’
Id. ‘‘Neither the General Statutes nor our rules of prac-
tice confer standing on a complainant to appeal from
the committee’s dismissal of a complaint to the Superior
Court.’’ Id., 647. Therefore, we conclude that the plain-
tiff is not statutorily aggrieved.
   We further conclude that the plaintiff has not estab-
lished classical aggrievement. The plaintiff argues that
he has a specific, personal, and legal interest that is
based on the harm he allegedly suffered due to
Weinstein’s actions in the prior civil proceedings during
which Weinstein represented the plaintiff’s former wife.
Nevertheless, the plaintiff has not alleged a specific,
personal, and legal interest in the decision of the com-
mittee as to whether to discipline Weinstein. See id.,
648. In Lewis v. Slack, supra, 110 Conn. App. 641, this
court discussed our Supreme Court’s holding in Monroe
v. Horwitch, 215 Conn. 469, 576 A.2d 1280 (1990), that
‘‘a party who was simply a member of the general public
who has not demonstrated how she was harmed in a
unique fashion by the conduct she had challenged had
failed to establish a colorable claim of direct injury, and
thus lacked standing to maintain the action.’’ (Internal
quotation marks omitted.) Lewis v. Slack, supra, 647;
see also Monroe v. Horwitch, supra, 469. Moreover, ‘‘[i]t
is well settled that the party claiming aggrievement must
successfully demonstrate a specific personal and legal
interest in the subject matter of the decision, as distin-
guished from a general interest, such as is the concern
of all members of the community as a whole.’’ (Internal
quotation marks omitted.) Lewis v. Slack, supra, 647–
48. Thus, we conclude that the plaintiff has not estab-
lished statutory or classical aggrievement, and,
therefore, the court properly dismissed his action for
lack of standing.
  Alternatively, the plaintiff argues that even if the
court was justified in relying on Lewis, such reliance
and the holding in Lewis must be reexamined in light
of our Supreme Court’s decision in Simms v. Seaman,
308 Conn. 523, 526, 69 A.3d 880 (2013). Our Supreme
Court in Simms noted in dicta that ‘‘[a] dissatisfied
litigant may file a motion to open the judgment . . .
or may seek relief by filing a grievance against the
offending attorney under the Rules of Professional Con-
duct, which may result in sanctions such as disbar-
ment.’’ (Citation omitted.) Id., 552. The plaintiff relies
on this language as support for the proposition that he,
as a litigant harmed by an attorney’s misconduct, has
a personal stake in the grievance process. We disagree.
   Our Supreme Court did not create any new remedy
for complainants in the grievance process, but rather
the court was discussing the availability of remedies
other than civil liability to deter or preclude attorney
misconduct or to provide relief from such misconduct.
See id. In Simms, the court noted that ‘‘a formidable
array of penalties, including referrals to the statewide
grievance committee for investigation into alleged mis-
conduct, is available to courts and dissatisfied litigants
who seek redress in connection with an attorney’s
fraudulent conduct.’’ Id., 554. The plaintiff relies on our
Supreme Court’s language that it ‘‘not only encourage[s]
trial courts to use these tools to protect the integrity
of the judicial system but expect[s] them to do so in
appropriate circumstances’’; id.; for the proposition that
as a harmed litigant he has a stake in the grievance
process. The plaintiff misconstrues such language, how-
ever, because in the context of its opinion in Simms,
our Supreme Court was stating that it encourages the
trial courts to utilize the available remedies, for
instance, making a referral to the Statewide Grievance
Committee, as opposed to conferring standing on a
complainant to seek review of the dismissal of a griev-
ance complaint by that committee. See id. Therefore,
our Supreme Court’s holding in Simms did not overrule
this court’s decision in Lewis. See id.; see also Lewis
v. Slack, supra, 110 Conn. App. 641.
  Based upon our review of the record, we conclude
that the plaintiff has failed to demonstrate either statu-
tory or classical aggrievement. Accordingly, the court
properly dismissed the plaintiff’s action for lack of sub-
ject matter jurisdiction.
   The judgment is affirmed.
  * The listing of judges reflects their seniority status on this court as of
the date of oral argument.
  1
    The plaintiff’s pleading was entitled, ‘‘VERIFIED COMPLAINT AND
APPLICATION FOR WRIT OF ERROR, INJUNCTIVE RELIEF AND ORDER
OF MANDAMUS.’’
  2
    Because we have determined that the plaintiff lacked standing to pursue
his action, we do not reach the defendant grievance panel’s claim that the
plaintiff’s claims against the panel are barred by sovereign immunity.
  3
    Both the Statewide Grievance Committee and the local grievance panel
were named as defendants.
  4
    The grievance panel’s full title is the Grievance Panel for the New Britain
Judicial District and the Judicial District of Hartford for the towns of Avon,
Bloomfield, Canton, Farmington, and West Hartford.